DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.
Applicant’s arguments, see the remarks, filed 12/08/2022, with respect to the art rejections of claims  1-3, 5-13, 15-16, and 18-19 have been fully considered and are persuasive.  The rejections of claims 1-3, 5-13, 15-16, and 18-19 have been withdrawn. 
Applicant's arguments filed 12/08/2022 with regard to independent claims 20 and 32 have been fully considered but they are not persuasive.  Therefore, the rejections are adjusted to address the amended details, and the rejections are repeated herein and made final.
In particular, Applicant argues that the reference to Obadia utilizes a single sensor for all of the positions and the associated sub-support surfaces and thus does not have a monitoring device for each sub-support surface.  However, Obadia has a sensing mechanism that identifies a position and a force at that position in order to map the pressure distribution.  As such, although Obadiah refers to the entire sheet 9 as a sensor, Obadia effectively has as many sensors as the number of points at which the force is measured.  Therefore, Obadia is considered to provide the respective sensors for the respective sub-support surfaces.  Additionally, it is pointed out that Obadia discloses that the sensor sheet 9 is of a capacitive type, and column 2, line 57 of US 6,392,550 to Najor (previously relied upon) teaches that this type of sensor is a functional equivalent to resistance or strain gauge type sensors, which Najor shows as an array of discrete sensors covering the seat bottom or seat back.  As such, the sensors that Obadia effectively provides have functional equivalents that have discrete elements for respective sub-support surfaces.  Therefore, Applicant’s arguments against Obadia are not persuasive, and Obadia is considered to effectively have and make obvious respective sensors for the sub-support surfaces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 32, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louks (US 2019/0183255) in view of Obadia (FR 3013328).
Louks discloses sending feedback from sensors to the controller, which is configured to use the feedback to adjust the support elements, but Louks lacks specifically disclosing calculation of a mean force and then using the feedback from the sensors to change the height and/or the force in the support elements to be closer to the average.  
On the other hand, Obadia discloses in the abstract creating a pressure map and using feedback to the controller to minimize pressure irregularities, which is considered an equivalent to the method of finding the average force and changing heights of the support elements to reduce the differences in the forces relative to the average force.  
It would have been obvious to determine the average force and adjust heights of the support elements to reduce the differences in the forces relative to the average force, as taught by Obadia, on the support device of Louks because doing so would provide an efficient way to avoid pressure/force concentrations on a person supported by the support device.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

20. (Currently Amended) A support device, having a main support surface (28, 20, and 18 shown in Figures 2-4 of Louks) for the body of a person, comprising an auxiliary device (comprising actuators 26, 38, 40, and 42, shown in Figures 2-6 of Louks) configured to influence the shape of the main support surface (as shown in Figures 4 and 6 of Louks), wherein the auxiliary device comprises: 
- a group of support elements configured to support the main support surface, which group is positioned on the side of the main support surface that faces away from the body-supporting side (group of elements is the group of actuators 26, 38, 40, and 42 shown in Figures 2-6 of Louks),  
- wherein the support elements each comprise a sub-support surface (30 in Figure 2 and analogous structure in Figures 3-6 of Louks), 
- an adjustment device associated with each sub-support surface configured to influence the height of each sub-support surface relative to a reference plane and consequently a local height of the main support surface (a respective adjustment device is a respective actuator 26, 38, 40, 42 shown individually in the sectional views of Figures 2-6 of Louks),
the support device comprising: 
- a monitoring device associated with each said sub-support surface, each said monitoring device configured to monitor a parameter that is indicative of the force exerted on the associated  sub-support surface by the person (as described in paragraphs 0040 and 0045 of Louks), and 
- a programmable control unit connected to the monitoring devices and configured to receive the data regarding the parameter (paragraphs 0016, 0017, 0028, 0042, 0045, 0050, 0054 of Louks), 
- wherein the programmable control unit is configured to perform steps of: 
- on the basis of the data received from the monitoring devices calculating the individual force F1,F2,..,Fn exerted on each sub-support surface by the person,
- calculating the average "Fmean" of the calculated forces F1,F2,...Fn,
- comparing the calculated forces F1,F2,...Fn to the calculated Fmean, and 
- on the basis of the outcome of said comparison, controlling the adjustment device to change the height of the respective sub-support surface in order to, in case of a difference between the calculated individual force on a sub-support surface and the calculated Fmean, reduce that difference (in accordance with the statement of obviousness, above).

32. (Currently Amended) A method for influencing the shape of a main support surface (28, 20, and 18 shown in Figures 2-4 of Louks) of a support device for a person, using an auxiliary device (comprising actuators 26, 38, 40, and 42, shown in Figures 2-6 of Louks) for influencing the shape of the main support surface (as shown in Figures 4 and 6 of Louks), which auxiliary device comprises: 
- a group of support elements configured to support the main support surface, which group is positioned on the side of the main support surface that faces away from the body-supporting side (group of elements is the group of actuators 26, 38, 40, and 42 shown in Figures 2-6 of Louks), 
- wherein the support elements each comprise a sub-support surface (30 in Figure 2 and analogous structure in Figures 3-6 of Louks), 
- wherein adjustment devices are present for each sub-support surface configured to influence the height of each sub-support surface relative to a reference plane and consequently a local height of the main support surface (a respective adjustment device is a respective actuator 26, 38, 40, 42 shown individually in the sectional views of Figures 2-6 of Louks); said adjustment devices being operable by a programmable control unit (paragraphs 0016, 0017, 0028, 0042, 0045, 0050, 0054 of Louks), 
-wherein the programmable control unit is connected to a monitoring device associated with each sub-support surface, each of said monitoring devices being configured to monitor a parameter that is indicative of the force exerted on the associated sub-support surface by the person (as described in paragraphs 0040 and 0045 of Louks),
- wherein the shape of the main support surface is influenced by influencing the height of at least a number of the sub-support surfaces relative to a reference plane and consequently the local height of the main support surface (as illustrated in Figures 4 and 6 of Louks), 
- wherein the method comprises the following steps: 
a) allowing the programmable control unit to operate the adjustment devices  to bring each sub-support surface in a predetermined position; 
b) allowing a person to take place on the main support surface; 
c) in the programmable control unit, after a period of time per sub-support surface calculating the (actual) forces F1,F2,...Fn the person exerts on each of the sub-support surfaces on the basis of the data regarding said parameter received from the monitoring devices; 
d) calculating the average "Fmean" of the calculated forces F1,F2,...Fn, 
e) comparing the calculated forces F1,F2,...Fn to the calculated Fmean, and 
- on the basis of the outcome of said comparison, controlling the adjustment devices by means of the programmable control unit to change the height of the respective sub-support surface in order to, in case of a difference between the calculated individual force on a sub-support surface and the calculated Fmean, reduce that difference (in accordance with the method taught by Obadia and applied in the combination with Louks).

45. (New) The method according to claim 32, - wherein in step c) the actual force exerted is only calculated for those sub-support surfaces on which the person places a load (which is obvious since no calculation is needed for those sub-support surfaces that receive no load).

Allowable Subject Matter
Claims 1-3, 5-13, 15-16, 18-19, and 44 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636